               Case 2:20-cv-01827-JAD-NJK Document 4 Filed 12/04/20 Page 1 of 1



 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3

 4       JOSE LUIS ORTIZ DELL,                                   Case No. 2:20-cv-01827-JAD-NJK
 5                                            Petitioner
                v.                                                   Order Dismissing Petition
 6                                                                      and Closing Case
         WILLIAM BARR, et al.,
 7
                                           Respondents
 8

 9             Petitioner Jose Luis Ortiz Dell filed his habeas petition without paying the $5.00 habeas
10   filing fee or submitting a complete application to proceed in forma pauperis (“IFP”). 1 I therefore
11   ordered Dell to either pay the $5 filing fee or submit a complete IFP application with all required
12   attachments within approximately five weeks. 2 Dell was warned that a failure to comply by
13   submitting a complete IFP application or paying the filing fee would result in the dismissal of
14   this action without prejudice and without further advance notice. 3 The deadline expired on
15   November 30, 2020, and Dell has not filed a completed IFP application, paid the $5 filing fee,
16   requested an extension of time, or taken any other action to prosecute this case.
17             IT IS THEREFORE ORDERED that Petitioner Jose Luis Ortiz Dell’s Petition for Writ of
18   Habeas Corpus [ECF No. 1-1] is DISMISSED WITHOUT PREJUDICE based his on failure
19   to comply with the court’s Order [ECF No. 3] or the Local Rules of Practice.
20             IT IS FURTHER ORDERED that the Clerk of Court is directed to ENTER FINAL
21   JUDGMENT and CLOSE THIS CASE.
22             Dated:   12-4-2020
23

24                                                             U.S. District Judge Jennifer A. Dorsey
25

26   1
         See 28 U.S.C. § 1915(a); LSR 1-1, LSR 1-2.
27   2
         ECF No. 3.
     3
28       Id.



                                                           1
